
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.77


VCAMPUS CORPORATION
SECURITIES PURCHASE AGREEMENT


        This Securities Purchase Agreement (the "Agreement") is entered into as
of the 30th day of September 2002, by and among VCampus Corporation, a Delaware
corporation (the "Company"), and the purchasers listed on Exhibit A hereto (the
"Purchasers").

        WHEREAS, the Company desires to enter into this Agreement with the
Purchasers to sell and issue preferred stock and warrants to the Purchasers; and

        WHEREAS, the Purchasers desire to enter into this Agreement to acquire
preferred stock and warrants of the Company on the terms and conditions set
forth herein;

        NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement, the parties to this Agreement mutually agree as follows:

        1.    Authorization and Sale.    

        1.1    Authorization.    The Company has authorized the issuance and
sale to the Purchasers of:

(a)A sufficient number of shares of its Series G Convertible Preferred Stock,
$0.01 par value per share (the "Series G Preferred Stock"), having substantially
the rights, preferences, privileges and restrictions set forth in the
Certificate of Designations of Series G Convertible Preferred Stock in
substantially the form attached hereto as Exhibit B (the "Certificate of
Designations"), in order to raise approximately $1,000,000; and

(b)warrants for the purchase of a number of shares of common stock equal to 25%
of the number of shares of common stock initially issuable upon conversion of
the Series G Preferred Stock purchased hereunder, in substantially the form
attached hereto as Exhibit C (the "Warrants").

        1.2    Sale.    Subject to the terms and conditions hereof, each
Purchaser agrees to purchase from the Company, and the Company agrees to sell
and issue to such Purchaser, the number of shares of Series G Preferred Stock at
a per share purchase price of $21.96 (the "Shares") and the number of Warrants
to purchase shares of common stock as set forth on Exhibit A attached hereto.
Each share of Series G Preferred Stock shall initially be convertible into ten
(10) shares of common stock.

        2.    Closings; Delivery.    

        2.1    Closings.    The closing of the purchase and sale of the Shares
and Warrants under this Agreement shall take place at 2:00 p.m. (Eastern time)
on September 30, 2002 at the offices of Wyrick Robbins Yates & Ponton LLP, 4101
Lake Boone Trail, Suite 300, Raleigh, North Carolina, or at such other time and
place as the Company and the Purchasers may agree. Additional Purchasers may
enter into this Agreement with the Company's consent at additional closings
(each closing hereunder, a "Closing").

        2.2    Delivery.    At each Closing, subject to the terms and conditions
hereof, the Company will deliver to the Purchasers certificates representing the
Shares and the Warrants to be purchased by the Purchasers from the Company at
the Closing, dated the date of the Closing, against payment of the purchase
price therefor payable as of the date of such Closing by wire transfer.

        3.    Representations and Warranties of the Company.    The Company
hereby represents and warrants to each Purchaser as follows.

        3.1    Organization and Standing.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to own and operate
its properties and assets and to carry on its

--------------------------------------------------------------------------------

business as now conducted and as currently proposed to be conducted. The Company
is duly qualified and authorized to do business, and is in good standing as a
foreign corporation, in Virginia and in each other jurisdiction where the nature
of its activities and of its properties makes such qualification necessary,
except where a failure to do so would not have a material adverse effect on the
Company.

        3.2    Capitalization.    The authorized and outstanding capital of the
Company, as of June 30, 2002, consisted of: 1,200,000 shares of Series D
Convertible Preferred Stock, $0.01 par value per share, 1,013,809 of which are
issued and outstanding; 1,000,000 shares of Series C Convertible Preferred
Stock, $0.01 par value per share, 623,339 shares of which are issued and
outstanding; 3,000,000 shares of Series E Convertible Preferred Stock, 552,530
of which are issued and outstanding; 3,000,000 shares of Series F Convertible
Preferred Stock, 2,642,836 of which are issued and outstanding; 1,458,413 shares
of Series F-1 Convertible Preferred Stock, all of which are issued and
outstanding; 60,000 shares of Series F-2 Preferred Stock, 27,578 of which are
issued and outstanding; 281,587 shares of undesignated and unissued Preferred
Stock, $0.01 par value per share; and 36,000,000 shares of common stock, $0.01
par value per share, 1,522,648 of which were issued and outstanding. Prior to
Closing the Company will have filed the Certificate of Designations for the
Series G Preferred Stock in Delaware authorizing up to 80,000 shares of Series G
Preferred Stock, none of which will be outstanding prior to Closing.

        All of the outstanding shares of common stock and preferred stock have
been duly authorized and validly issued, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company has duly and validly reserved (i) the Shares for issuance as
contemplated hereby, (ii) a sufficient number of shares of common stock for
issuance upon conversion of the Shares (the "Conversion Shares"), subject to
adjustment pursuant to the terms of the Certificate of Designations, and (iii) a
sufficient number of shares of common stock for issuance upon exercise of the
Warrants (the "Warrant Shares"). Except for the conversion rights associated
with the Series C, D, E, F, F-1, F-2 and G Preferred Stock and the rights
created under this Agreement and except as disclosed in the reports and
documents filed by the Company prior to the date of this Agreement under the
Securities Act of 1933, as amended (the "Securities Act"), and the Securities
Exchange Act of 1934, as amended (the "SEC Filings"), there are no outstanding
rights of first refusal, preemptive rights or other rights, options, warrants,
conversion rights or other agreements, either directly or indirectly, for the
purchase or acquisition from the Company of any shares of its capital stock.

        3.3    Authorization.    All corporate action on the part of the Company
and its directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all the Company's obligations
hereunder and thereunder, and the authorization, issuance, sale and delivery of
the Shares, Conversion Shares, the Warrants and the Warrant Shares
(collectively, the "Securities") has been taken. This Agreement, when executed
and delivered by the Company and the respective other parties thereto, shall
constitute a valid and legally binding obligation of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, rules and laws governing
specific performance, injunctive relief and other equitable remedies.

        3.4    Validity of the Shares.    The Shares and Warrants, when issued
pursuant to the terms of this Agreement, and the Conversion Shares and Warrant
Shares, when issued pursuant to the terms of the Certificate of Designation and
the Warrants, will be validly issued, and fully paid and nonassessable and will
be free of any liens or encumbrances; provided, however, that such securities
will be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein and subject to certain other restrictions,
including restrictions imposed pursuant to Nasdaq Marketplace Rules, as set
forth in the Certificate of Designations and the Warrants.

        3.5    Compliance with Other Instruments.    The Company is not in
violation of any provisions of its Certificate of Incorporation or its Bylaws as
amended, or of any provisions of any material agreement or any judgment, decree
or order by which it is bound or any statute, rule or regulation

--------------------------------------------------------------------------------




applicable to the Company. Subject to the compliance with such filings as may be
required to be made with the SEC, the National Association of Securities
Dealers, Inc. (the "NASD") and certain state securities commissions, the
execution, delivery and performance of this agreement and the issuance and sale
of the Shares and Warrants pursuant hereto and, subject to Nasdaq shareholder
approval rules, the issuance of the Conversion Shares and the Warrant Shares
pursuant to the Certificate of Designations and the Warrants, respectively, will
not result in any such violation or be in conflict with or constitute a default
under any such provisions or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company.

        3.6    Governmental Consents.    All consents, approvals, orders or
authorization of, or registrations, qualifications, designations, declarations
or filings with, any federal or state governmental authority on the part of the
Company required in connection with the valid execution and delivery of this
Agreement, the offer, sale or issuance of the Securities, or the consummation of
any other transaction contemplated hereby, have been obtained, except for
notices required to be filed with the SEC, the NASD and certain state securities
commissions thereafter, which notices will be filed on a timely basis.

        3.7    Accuracy of Reports.    The SEC Filings required to be filed by
the Company within the year prior to the date of this Agreement under the
Securities Exchange Act of 1934 have been duly filed, were in substantial
compliance with the requirements of their respective forms, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

        3.8    Disclosure.    No representation or warranty of the Company
contained in this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.

        4.    Representations and Warranties of the Purchasers.    Each
Purchaser hereby represents and warrants to the Company as follows:

        4.1    Power and Authority.    It has the requisite power and authority
to enter into this Agreement, to purchase the Securities and to carry out and
perform its obligations under the terms of this Agreement.

        4.2    Due Execution.    This Agreement has been duly authorized,
executed and delivered by it, and, upon due execution and delivery by the
Company, will be a valid and binding agreement of it, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors, rules
and laws governing specific performance, injunctive relief and other equitable
remedies.

        4.3    Investment Representations.    

        (a)  Purchaser is a resident of the state indicated on the signature
page hereof, is legally competent to execute this Agreement, and:

(i)if Purchaser is an individual, has his or her principal residence in such
state and is at least 21 years of age; or

(ii)if Purchaser is a corporation, partnership, trust or other form of business
organization, has its principal office in such state; or

(iii)if Purchaser is a corporation, partnership, trust or other form of business
organization, Purchaser has not been organized for the specific purpose of
acquiring the Securities.

        (b)  The Purchaser has read this Agreement carefully and, to the extent
believed necessary, has discussed the representations, warranties and agreements
and the applicable limitations upon the Purchaser's resale of the Securities
with counsel.

--------------------------------------------------------------------------------

        (c)  The Purchaser understands that no federal or state agency has made
any finding or determination regarding the fairness of this offering, or any
recommendation or endorsement of this offering.

        (d)  The Purchaser is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Act.

Entities that are accredited investors under Rule 501 include, among others,
certain banks, savings and loan associations, registered securities
broker-dealers, insurance companies, registered investment companies and trusts.
Individuals that are accredited investors under Rule 501 include, among others,
any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1 million; or who had income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and who has a reasonable expectation
of reaching the same income level in the current year.

        (e)  The Purchaser has had access to and has read copies of the
Company's SEC Filings and has had an adequate opportunity to ask questions of
and receive answers from the Company regarding these documents and to obtain
such other information as the Purchaser desires in order to evaluate an
investment in the Securities.

        (f)    The Purchaser is financially able to bear the economic risk of
this investment, including the ability to afford holding the Securities for an
indefinite period, or to afford a complete loss of its investment.

        (g)  The Purchaser is purchasing the Securities for the Purchaser's own
account, with the intention of holding the Securities for investment purposes
and not for the purpose of reselling or otherwise participating, directly or
indirectly, in a distribution of the Securities, and shall not make any sale,
transfer or other disposition of any portion of the Securities purchased hereby
without registration under the Act and any applicable securities act of any
state or unless an exemption from registration is available under such acts.

        (h)  The Purchaser understands that an investment in the Securities is a
highly illiquid investment, and that, the Purchaser will have to bear the
economic risk of the investment indefinitely (or at least until such shares may
become registered as provided under this Agreement) because the shares of common
stock underlying the Securities have not been registered under the Act and the
Securities are being issued pursuant to a private placement exemption under
Regulation D, on the grounds that no public offering is involved. Therefore, the
Securities and the shares of common stock issuable in connection therewith
cannot be offered, sold, transferred, pledged or hypothecated to any person,
unless either they are subsequently registered under the Act and applicable
state securities laws or an exemption from registration is available and the
Purchaser obtains a favorable opinion of the Company's counsel to that effect.

        (i)    Prior to registration of the Shares by the Company pursuant to
the Registration Rights Agreement referenced in Section 5.6 hereof, the
Purchaser understands that the provisions of Rule 144 promulgated under the Act
are not available for at least one (1) year to permit resale of the Securities
or the shares of common stock underlying the Securities, and there can be no
assurance that the conditions necessary to permit routine sales of such
securities under Rule 144 will ever be satisfied, and, if Rule 144 should become
available, routine sales made in reliance on its provisions could be made only
in limited amounts and in accordance with the terms and conditions of the Rule.
The Purchaser further understands that in connection with sales for which
Rule 144 is not available, compliance with some other registration exemption
will be required, which may not be available.

        (j)    The Purchaser understands and agrees that stop transfer
instructions will be given to the Company's transfer agent or the officer in
charge of its stock records and noted on the appropriate records of the Company
to the effect that the Securities and the shares of common stock issuable upon
exercise or conversion thereof may not be transferred out of the Purchaser's
name unless

--------------------------------------------------------------------------------




either such securities become registered under the Act or it is established to
the satisfaction of counsel for the Company that an exemption from the
registration provisions of the Act and applicable state securities laws is
available therefore. The Purchaser further agrees that there will be placed on
the certificates for the Securities and the underlying common stock, or any
substitutions therefore, a legend stating in substance as follows, that the
Purchaser understands and agrees that the Company may refuse to permit the
transfer of the stock out of its name and that the stock must be held
indefinitely in the absence of compliance with the terms of such legend.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT AND MAY NOT
BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE
CORPORATION) REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY BE MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS.

The Purchaser agrees to indemnify the Company, its directors, officers and
employees, and to hold them harmless from and against any and all liability,
damages, costs or expenses, including reasonable attorney fees, on account of or
arising out of (i) any inaccuracy in the Purchaser's representations and
warranties hereinabove set forth; (ii) the disposition of any Securities or
common stock which it will receive, contrary to its foregoing representations
and warranties; and (iii) any action, suit or proceeding based upon either the
claim that the Purchaser's representations or warranties were inaccurate or
misleading or otherwise cause for obtaining damages or redress from the Company,
its directors, officers or employees, or the disposition of any portion of the
Securities or common stock.

        4.4    Government Consents.    No consent, approval or authorization of,
or designation, declaration or filing with, any state, federal or foreign
governmental authority on the part of such Purchaser because of any special
characteristic of such Purchaser is required in connection with the valid
execution and delivery of this Agreement by such Purchaser or the consummation
by such Purchaser of the transactions contemplated hereby; provided, however,
that such Purchaser makes no representations as to compliance with applicable
state securities laws.

        5.    Conditions to the Purchaser's Obligations at the Closing.    The
obligations of a Purchaser to purchase the Securities at the Closing are subject
to the fulfillment on or before such Closing of each of the following
conditions:

        5.1    Representations and Warranties.    The representations and
warranties of the Company contained in Section 3 shall be true in all material
respects on and as of the Closing with the same force and effect as if they had
been made at the Closing.

        5.2    Performance.    The Company shall have performed and complied in
all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by it on or before the
Closing.

        5.3    Qualifications.    All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required prior to and in connection with the lawful issuance
and sale of the Securities pursuant to this Agreement shall have been duly
obtained and shall be effective on and as of the Closing.

        5.4    Legal Investment.    At the time of the Closing, the purchase of
the Securities by the Purchaser hereunder shall be legally permitted by all laws
and regulations to which it or the Company is subject.

        5.5    Proceedings and Documents.    All corporate and other proceedings
in connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Purchaser, and the

--------------------------------------------------------------------------------




Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

        5.6    Registration Rights Agreement.    The Company shall have executed
and delivered a Registration Rights Agreement to the Purchaser, in substantially
the form attached hereto as Exhibit D, granting registration rights with respect
to the Conversion Shares and the Warrant Shares.

        6.    Conditions to the Company's Obligations at the Closing.    The
obligations of the Company to issue and sell Securities at the Closing are
subject to the fulfillment on or before the Closing of each of the following
conditions:

        6.1    Representations and Warranties.    The representations and
warranties of the Purchasers contained in Section 4 shall be true in all
material respects on and as of the Closing with the same force and effect as if
they had been made at the Closing.

        6.2    Performance.    The Purchasers shall have performed and complied
in all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by them on or before the
Closing.

        6.3    Qualifications.    All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required prior to and in connection with the lawful issuance
and sale of the Securities pursuant to this Agreement shall have been duly
obtained and shall be effective on and as of the Closing.

        6.4    Legal Investment.    At the time of the Closing, the purchase of
the Securities by the Purchasers hereunder shall be legally permitted by all
laws and regulations to which it or the Company is subject.

        7.    Miscellaneous.    

        7.1    Entire Agreement; Effectiveness.    This Agreement and the
documents referred to herein constitute the entire agreement among the parties,
and no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
third party any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.

        7.2    Governing Law.    This Agreement shall be governed by and
construed under the laws of the State of Delaware as applied to agreements among
Delaware residents, made and to be performed entirely within the State of
Delaware.

        7.3    Counterparts; Facsimiles.    This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile transmission of a signature page hereto shall constitute execution
hereof.

        7.4    Headings.    The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

        7.5    Notices.    Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit with the United States Post Office, by registered or
certified mail, postage prepaid, or sent by confirmed telecopy, addressed (a) if
the Company, at:

VCampus Corporation
1850 Centennial Park Drive, Suite 200
Reston, Virginia 20191
Attention: Chief Financial Officer

--------------------------------------------------------------------------------

With a copy to:
Kevin A. Prakke, Esq.
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, North Carolina 27607-7506

or at such other address as the Company shall have furnished to a Purchaser in
writing, and (b) if to a Purchaser, at its address on the books and records of
the Company.

        7.6    Attorneys' Fees.    Should any litigation or arbitration be
commenced between the parties hereto concerning this Agreement, the party
prevailing in such litigation or arbitration shall be entitled, in addition to
such other relief as may be granted, to a reasonable sum for attorneys' fees and
costs in such litigation or arbitration, which fees and costs shall be
determined by the court or arbitrator, as the case may be.

        7.7    Survival.    The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any Purchaser and
the Closing. All statements as to factual matters contained in any certificate
or other instrument delivered by or on behalf of the Company pursuant hereto or
in connection with the transactions contemplated hereby shall be deemed to be
representations and warranties made by the Company hereunder as of the date of
such certificate or instrument.

        7.8    Severability.    In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

        7.9    Delays or Omissions.    No delay or omission to exercise any
right, power or remedy accruing to the Company or a Purchaser or any subsequent
holder of any Securities upon any breach, default or noncompliance of a
Purchaser, any subsequent holder of any Securities or the Company under this
Agreement, the Certificate of Designations or the Warrant shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on the part of
the Company or a Purchaser of any breach, default or noncompliance under this
Agreement, the Certificate of Designations or the Warrant or any waiver on the
Company's or a Purchaser's part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing and that all remedies, either under this
Agreement, the Certificate of Designations or the Warrants, by law, or otherwise
afforded to the Company and the Purchasers, shall be cumulative and not
alternative.

        7.10    Information Confidential.    Each Purchaser acknowledges that
this Agreement and all attachments hereto are confidential and for such
Purchaser's use only, and it will refrain from using such information and any
Company confidential information obtained by it pursuant to this Agreement
(collectively, "Confidential Information") or reproducing, disclosing or
disseminating Confidential Information to any other person (other than its
employees, affiliates, agents or partners having a need to know the contents of
such information and its attorneys), except in connection with the enforcement
of rights under this Agreement, unless the Company has made such information
available to the public generally or it is required by a governmental body to
disclose such information.

        7.11    Amendments and Waivers.    Except as otherwise expressly
provided herein, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) with the written consent of the Company and the
Purchaser to be bound, or persons holding a majority of the Securities, on an
as-converted to or

--------------------------------------------------------------------------------




exercised for common stock basis. Any amendment or waiver effected in accordance
with this Section shall be binding upon the Purchaser and each transferee of the
Securities.

        7.12    Expenses.    The Company and each Purchaser shall be responsible
for its own costs and expenses, including "due diligence" investigation and
attorneys' fees and expenses, incurred in connection with the preparation,
execution and delivery of this Agreement and other related documentation.

The Next Page is the Signature Page.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the date first above written.

COMPANY: VCAMPUS CORPORATION


 
 
   

--------------------------------------------------------------------------------

Daniel J. Neal,
Chief Executive Officer
PURCHASER:
 
 
   

--------------------------------------------------------------------------------


 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A

SCHEDULE OF PURCHASERS


Purchasers

--------------------------------------------------------------------------------

  Amount Invested

--------------------------------------------------------------------------------

  Series G
Shares

--------------------------------------------------------------------------------

  Common Stock
Initially Issuable
Upon Conversion

--------------------------------------------------------------------------------

  Warrants

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
  Totals:                

--------------------------------------------------------------------------------


EXHIBIT B

SERIES G CERTIFICATE OF DESIGNATIONS


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF WARRANT


--------------------------------------------------------------------------------


EXHIBIT D

REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.77



VCAMPUS CORPORATION SECURITIES PURCHASE AGREEMENT
EXHIBIT A SCHEDULE OF PURCHASERS
EXHIBIT B SERIES G CERTIFICATE OF DESIGNATIONS
EXHIBIT C FORM OF WARRANT
EXHIBIT D REGISTRATION RIGHTS AGREEMENT
